     Case 8:19-cv-00153-ADS Document 18 Filed 09/23/20 Page 1 of 2 Page ID #:790




 1                                                                      JS-6
 2

 3

 4

 5

 6

 7

8
                               UNITED STATES DISTRICT COURT
 9
                              CENTRAL DISTRICT OF CALIFORNIA
10

11
     JENNIFER M. B. 1, an Individual,            Case No.: 8:19-00153 ADS
12
                         Plaintiff,
13
                         v.
                                                 JUDGMENT OF REMAND
14
     ANDREW M.     SAUL2,   Commissioner of
     Social Security,
15
                         Defendant.
16

17

18

19

20

21
     1 Plaintiff’s name has been partially redacted in compliance with Federal Rule of Civil
22
     Procedure 5.2(c)(2)(B) and the recommendation of the Committee on Court
     Administration and Case Management of the Judicial Conference of the United States.
23   2 The complaint, and thus the docket, do not name the Commissioner of Social Security.

     On June 17, 2019, Saul became the Commissioner. Thus, he is automatically substituted
24
     as the defendant under Federal Rule of Civil Procedure 25(d).


                                               -1-
     Case 8:19-cv-00153-ADS Document 18 Filed 09/23/20 Page 2 of 2 Page ID #:791




 1         In accordance with the Memorandum Opinion and Order, Dkt. No. 17, filed

 2   concurrently herewith,

 3         IT IS ORDERED AND ADJUDGED that the decision of the Commissioner of

 4   Social Security is reversed and the matter is remanded to the Commissioner for further

 5   proceedings consistent with the Memorandum Opinion and Order of Remand.

 6

 7   DATE: September 23, 2020

8
                                            /s/ Autumn D. Spaeth
 9                                    THE HONORABLE AUTUMN D. SPAETH
                                      United States Magistrate Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24



                                               -2-
